Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
It seems that claim 20 should be dependent on claim 15.  Please explain.

Claims 1, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suskind (7527430) in view of Herrmann (1962594).  Suskind teaches a reconfigurable purse assembly comprises a main bag comprising a main body portion and a top portion (note that the folded portion at the top in figs 13 or 15 or any portion about the top edge comprises the top portion as claimed) attached to the main body portion, an overlay closure flap (360a or 460) comprising a main flap body attached to a first side of the main bag by a closure flap attachment mechanism (note that 360a/460s comprises separate element)  and selectably magnetically attachable to a second side of the main bag at least one of a plurality of magnetic closures (66) accommodates the overlay closure flap crossing over the top portion in a selectably retracted (note the top fasterner) and extended configuration 

Note the teachings:
With other forms of fastening  means, such as snaps, magnets, buttons, hook and pile fasteners, etc. (with emphasis)

top portion includes a first flap and a second flap proximate to an opening of the main body portion and that are selectably extendable.  Herrmann teaches that it is known in the art to provide top portion includes a first flap 23 and a second flap 24 connected via a zipper proximate to an opening of the main body portion and that are selectably extendable for the purpose of inserting and accessing the contents easily (col. 1, ln. 5).  It would have been obvious to one of ordinary skill in the art to provide a first flap 23 and a second flap 24 proximate to an opening of the main body portion and that are selectably extendable for the purpose of inserting and accessing the contents easily and/or to secure the contents.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Suskind rejection, as set forth above in paragraph 3, and further in view of Hyman (2665728). Hyman teaches that it is known in the art to provide a first rivet and a second rivet at 39 (fig. 1) to provide an alternative attachment and/or for additional aesthetic feature.
Claims 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Suskind rejection, as set forth above in paragraph 3, and further in view of Maistrellis (20120111930).  Maistrellis teaches that it is known in the art to provide embedded magnets at 43/45.  It would have been obvious to one of ordinary skill in the art to provide embedded magnets to hide the fastener for aesthetic reason and/or to keep the magnet secured.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the .
Claims 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suskind rejection, as set forth above in paragraph 3, and further in view of Brunner (2925841).  Brunner teaches that it is known in the art to provide two larger bodies portion attach together and the insert comprises a triangular insert attach to the two larger panels in figs. 2 and 3.  it would have been obvious to one of ordinary skill in the art to provide a blank with two larger bodies portion attach together and the insert comprises a triangular insert attach to the two larger panels as taught by Brunner to provide an alternative construction for the bag body.	
With respect to the panel sewn together, note the Suskind teaches the equivalent of various method of assembly including sewing.
This second protective layer 56 may be adhered to the rear panel 14 by  adhesive, stitching or any other suitable means, depending on the material or  materials of which the bag 10 is formed.   (with emphasis)
	It would have been obvious to one of ordinary skill in the art to provide use sewing as method for attaching the blank together to provide the desired method for making a bag.
Claims 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suskind rejection, as set forth above in paragraph 3, and further in view of Stember et al. (2923338).  Stember teaches that it is known in the art to provide a main body portion comprises a floor having corners, and wherein the corners are tucked inward at 32 and between 18/34 in fig. 9 comprising a local concave dimple of the main body at 32 and between 18/34 in fig. 9.  It would have been obvious to one of ordinary skill in the art to provide.  It would have been obvious to one of ordinary skill in the art to provide a bag construction with a floor having corners, and wherein the corners are tucked inward forming a local concave dimple of the main body as taught by Stember to provide an alternative construction for the bag.

Claims 1, 4-6, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suskind (7527430) in view of Carp (3963102). In the alternative, Suskind meets all claimed limitations, as set forth above in paragraph 3, except for the top portion includes a first flap and a second flap proximate to an opening of the main body portion and that are selectably extendable.  Carp teaches that it is known in the art to provide a bag with hinged closure flaps at 35/49 and a zipper.  
the top of the tote bag are a pair of oppositely arranged hinged top flaps 65 which are interconnected by a conventional zipper 67 for easy access.(with emphasis)

	It would have been obvious to one of ordinary skill in the art to provide hinged top flaps with a zipper as taught by Carp to provide added security.
	Regarding claims 4-5, note the seam between 65 and the two walls in fig. 7 and the flaps are attached at the top edges. Regarding the limitation selectably extendable by hingably extending the second flap from the main body away from the opening of the main body, note that the flexible material would enable the flaps 65 to be capable of extending away from the main body.
Claims 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suskind (7527430) in view of Carp (3963102. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Suskind rejection, as set forth above, and further in view of DeWitt (9254024).  DeWitt teaches that it is known in the art to provide a cross body strap inside a closure flap.  It would have been obvious to one of ordinary skill in the art to provide cross body strap inside a closure flap as taught by DeWitt to enable one to carry the device easily, i.e., hand-free.


Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733